Name: Commission Regulation (EU) 2016/583 of 15 April 2016 amending Regulation (EU) No 1332/2011 laying down common airspace usage requirements and operating procedures for airborne collision avoidance (Text with EEA relevance)
 Type: Regulation
 Subject Matter: air and space transport;  international law;  technology and technical regulations;  transport policy
 Date Published: nan

 16.4.2016 EN Official Journal of the European Union L 101/7 COMMISSION REGULATION (EU) 2016/583 of 15 April 2016 amending Regulation (EU) No 1332/2011 laying down common airspace usage requirements and operating procedures for airborne collision avoidance (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 216/2008 of the European Parliament and of the Council of 20 February 2008 on common rules in the field of civil aviation and establishing a European Aviation Safety Agency, and repealing Council Directive 91/670/EEC, Regulation (EC) No 1592/2002 and Directive 2004/36/EC (1), and in particular Article 8(5) and 9(4) thereof, Whereas: (1) Commission Regulation (EU) No 1332/2011 (2) requires turbine-powered aeroplanes, with a maximum certificated take-off mass (MCTOM) of more than 5 700 kg or authorised to carry more than 19 passengers to be equipped with a new software version 7.1 of the airborne collision avoidance system (ACAS II) to avoid mid-air collision. This requirement also applies to operators of certain aeroplanes registered in a third country. (2) Regulation (EU) No 1332/2011 also requires Union air operators who are subject to Council Regulation (EEC) No 3922/91 (3) to install the new software version 7.1 of ACAS II on their aeroplanes. However, this provision is obsolete as Regulation (EEC) No 3922/91 no longer applies to those operators since its Annex III has been deleted. Commission Regulation (EU) No 965/2012 (4) now applies to those operators instead and contains the necessary rules in this regard. The obsolete provision of Regulation (EU) No 1332/2011 should therefore be deleted. (3) Regulation (EU) No 1332/2011 contains rules on operational procedures applicable in situations where ACAS II gives indication to the flight crew recommending a manoeuvre to ensure separation of the aeroplane from all threats or to maintain existing separation (resolution advisory). As those rules are safety-critical both for pilots and controllers, especially as regards the interface between them, they are better addressed in Commission Implementing Regulation (EU) No 923/2012 (5) instead. Therefore, the rules related to such operational procedures set out in Regulation (EU) No 1332/2011 should be deleted. (4) Regulation (EU) No 1332/2011 should therefore be amended accordingly. (5) The measures provided for in this Regulation are based on the opinion (6) issued by the European Aviation Safety Agency in accordance with Articles 17(2)(b) and 19(1) of Regulation (EC) No 216/2008. (6) The measures provided for in this Regulation are in accordance with the opinion of the Committee established by Article 65 of Regulation (EC) No 216/2008, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EU) No 1332/2011 is amended as follows: (1) Article 4 is deleted; (2) in Article 5, paragraphs 2 and 3 are replaced by the following: 2. Article 3 shall apply as of 1 March 2012. 3. By way of derogation from paragraph 2, in the case of aircraft with an individual certificate of airworthiness issued before 1 March 2012, Article 3 shall apply as of 1 December 2015.; (3) the Annex is replaced by the text in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. It shall apply from 25 August 2016. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 April 2016. For the Commission The President Jean-Claude JUNCKER (1) OJ L 79, 19.3.2008, p. 1. (2) Commission Regulation (EU) No 1332/2011 of 16 December 2011 laying down common airspace usage requirements and operating procedures for airborne collision avoidance (OJ L 336, 20.12.2011, p. 20). (3) Council Regulation (EEC) No 3922/91 of 16 December 1991 on the harmonization of technical requirements and administrative procedures in the field of civil aviation (OJ L 373, 31.12.1991, p. 4). (4) Commission Regulation (EU) No 965/2012 of 5 October 2012 laying down technical requirements and administrative procedures related to air operations pursuant to Regulation (EC) No 216/2008 of the European Parliament and of the Council (OJ L 296, 25.10.2012, p. 1). (5) Commission Implementing Regulation (EU) No 923/2012 of 26 September 2012 laying down the common rules of the air and operational provisions regarding services and procedures in air navigation and amending Implementing Regulation (EU) No 1035/2011 and Regulations (EC) No 1265/2007, (EC) No 1794/2006, (EC) No 730/2006, (EC) No 1033/2006 and (EU) No 255/2010 (OJ L 281, 13.10.2012, p. 1). (6) European Aviation Safety Agency Opinion No 04/2014 of 16 December 2014 for the amendment to Commission Implementing Regulation (EU) No 923/2012 laying down the common rules of the air and operational provisions regarding services and procedures in air navigation (SERA Part C) ANNEX ANNEX Airborne collision avoidance systems (ACAS) II (Part-ACAS) AUR.ACAS.1005 Performance requirement (1) The following turbine-powered aeroplanes shall be equipped with collision avoidance logic version 7.1 of ACAS II: (a) aeroplanes with a maximum certificated take-off mass exceeding 5 700 kg; (b) aeroplanes authorised to carry more than 19 passengers. (2) Aircraft not referred to in point 1 which are equipped on a voluntary basis with ACAS II shall have collision avoidance logic version 7.1. (3) Point 1 shall not apply to unmanned aircraft systems. AUR.ACAS.1010 ACAS II training Operators shall establish ACAS II operational procedures and training programmes so that the flight crew is appropriately trained in the avoidance of collisions and becomes competent in the use of ACAS II equipment.